Citation Nr: 1026976	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a May 
2005 rating decision which denied entitlement to service 
connection for an upper back disability.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty for training for the Air 
Force National Guard from May to September 1999 and on active 
duty from November 2001 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO in 
Lincoln, Nebraska, which denied a motion to revise a May 2005 
rating decision on the basis of CUE.  The appellant relocated and 
her claim is now being addressed by the RO in Indianapolis, 
Indiana.  

The appellant requested a personal hearing before a Decision 
Review Officer and a Member of the Board at the RO in an April 
2008 statement.  An initial hearing was postponed due to the 
appellant's relocation to Indiana.  The appellant failed to 
appear for a May 2009 hearing at the Indianapolis RO.  The 
Indianapolis RO certified the appeal to the Board.  The Board 
remanded this case in February 2010 to provide the appellant with 
the Board hearing she requested.  The appellant failed to report 
for her scheduled hearing in April 2010.  She has not provided 
cause for her failure to report for the hearing.  The request is 
deemed withdrawn.  It returns now for appellate consideration.  
The Board may proceed.  38 C.F.R. § 20.704(d).

Additionally, the appellant executed a power-of-attorney in favor 
of National Veterans Legal Service Program (NVLSP) in September 
2009, while awaiting a hearing.  While this case was on remand 
for a hearing, NVLSP revoked the POA in April 2010.  NVLSP tried 
to notify the appellant but used an incorrect address.  The Board 
notified the appellant in June 2010 that she was unrepresented 
and provided 30 days to nominate a new representative.  The 
appellant did not respond.  The Board will proceed.




FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for an 
upper back disability.  Following the May 2005 decision, 
additional evidence was received and the claim was again denied 
via an April 2006 Statement of the Case.

2.  The correct facts were before the RO and reflect the presence 
of competent medical evidence both for and against the claim, 
which required weighing by the RO.

3.  It is not clear that the outcome of the May 2005 rating 
decision would have been different if the alleged errors had not 
been made.


CONCLUSION OF LAW

The May 2005 rating decision that denied service connection for 
an upper back disability did not contain CUE.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Clear and Unmistakable Error

The appellant contends that a May 2005 rating decision which 
denied service connection for an upper back disability should be 
revised on the basis of CUE.  For the reasons that follow, the 
Board concludes that the May 2005 rating decision does not 
contain CUE.

In February 2005, the appellant brought a service connection 
claim for an upper back disability, claimed as secondary to her 
service-connected mechanical mid and lower back strain and L5-S1 
disc herniation.  The claim was denied in a May 2005 rating 
decision, which characterized the issue as Scheuermann's disease.  
The appellant filed a February 2006 Notice of Disagreement.  The 
RO issued an April 2006 Statement of the Case.  The cover letter 
on the Statement of the Case informed the appellant of the need 
to file a timely Substantive Appeal within sixty days and 
provided a VA Form 9 for that purpose.  The appellant did not 
respond until her October 2007 motion for revision that is the 
subject of the instant appeal.  The Board finds that the 
appellant did not perfect the appeal of the May 2005 rating 
decision.  The May 2005 rating decision is final.  

The appellant's October 2007 motion contains her contentions.  An 
April 2005 opinion from a VA doctor was discussed.  This opinion 
indicated that the appellant had an upper back disability 
secondary to mid and lower back condition.  MRI evidence 
suggested possible prior Scheuermann's disease.  X-rays were 
normal.  The appellant also submitted evidence from a Dr. D.N. 
that she did not have Scheuermann's disease.  The appellant's 
then-representative argued that the May 2005 rating decision did 
not address whether the upper back condition was secondary to the 
service-connected mid and lower back disabilities; thus, CUE was 
argued to exist.  The appellant's subsequent submissions, 
including her October 2007 Notice of disagreement and her April 
2008 VA Form 9, do not contain further argument.  The Board reads 
the appellant's motion as containing two contentions, first, that 
the RO failed to address secondary service connection and, 
second, that the competent medical evidence supported service 
connection.

The 2005 rating decision is not subject to revision on the same 
factual basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (Court) offered a three-pronged test 
to determine whether CUE was present in a prior final 
determination: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time of the prior determination; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  The 
Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . .  If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . 
. . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 
supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra. Similarly, the Court has rejected as 
being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to 
reasonably raise a CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is the 
kind of error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was 
not of record at the time of the decision can not be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 
(1993).

At the time of the May 2005 rating decision, the record contained 
the appellant's service treatment records, her prior VA claims 
with examination reports, and an April 2005 VA examination report 
with a May 2005 addendum.  Following the rating decision, the 
appellant submitted a second opinion from a private doctor, Dr. 
D.N., dated July 2005.  The RO also obtained the appellant's VA 
treatment records through April 2006.  These records were 
considered in the April 2006 Statement of the Case.

In the May 2005 rating decision, the RO adjudicated an increased 
rating for the appellant's service-connected mechanical mild and 
lower back strain and L5-S1 small herniated disc.  The 
appellant's service-connected disability was recharacterized to 
incorporate mechanical thoracic back strain in addition to 
mechanical mild and lower back strain and L5-S1 small herniated 
disc.  The overall disability rating was not changed.  The only 
remaining non service-connected upper back disability was 
Scheuermann's disease of the thoracic spine.  The May 2005 rating 
decision did address the secondary argument as to Scheuermann's 
disease.  The rating decision, in the second paragraph under the 
service connection issue, finds that the evidence did not show 
that Scheuermann's disease is related to the service-connected 
conditions of mechanical mild and lower back strain, L5-S1 small 
herniated disc, and mechanical thoracic muscle strain.  The 
appellant's first argument fails.  The Board turns to consider 
whether the competent medical evidence supported service 
connection.

The appellant points to two sets of medical evidence received 
from the VA doctor and Dr. D.N. as supporting service connection.  
The VA doctor performed an April 2005 examination, evaluating the 
upper back complaints.  On the basis of x-rays, an April 18, 
2005, MRI and physical evaluation, the doctor indicated that the 
appellant had possible Scheuermann's disease with kyphosis and 
degenerative discs of the thoracic spine.  The doctor reviewed 
relevant medical literature, which indicated that the etiology of 
Scheuermann's disease had not been identified.  As a result, the 
doctor declined to offer an opinion as to whether the 
Scheuermann's disease was related to the mid and lower back 
conditions or service because he would be forced to speculate.  
The doctor further indicated that the degenerative discs of the 
thoracic spine were most likely the result of the Scheuermann's 
disease.  The opinion from D.N. differs completely.  On physical 
exam and review of the April 18, 2005, MRI, D.N. concluded that 
the appellant did not have Scheuermann's disease.  He concluded 
that the appellant had thoracic disc degeneration due to her 
active lifestyle and career path.  The April 2006 Statement of 
the Case, issued after receipt of D.N.'s opinion, discusses both 
opinions.

The Board finds that the correct facts were before the RO.  Two 
conflicting diagnoses of the upper back were present on the 
record as of the April 2006 Statement of the Case.  The opinions 
regarding etiology were offered based on full evaluation, 
including radiographic studies, review of the diagnostic criteria 
and contained rationale.  Both opinions had the indicia of 
reliability sought in medical opinions.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the RO was presented with 
a situation in which weighing of the evidence was required.  In 
light of competent medical evidence both for and against the 
claim, the Board cannot conclude that the RO was clearly and 
unmistakably erroneous in favoring the VA opinion over the D.N. 
opinion.  Further analysis would entail reweighing the evidence 
and is beyond the Board's jurisdiction.  See Fugo.  The Board 
concludes that the May 2005 rating decision, and the April 2006 
Statement of the Case, does not contain clear and unmistakable 
error.  The motion for revision is denied. 

II. Due Process Considerations

A CUE claim must be based on the record and law that existed at 
the time of the prior adjudication in question, and the Veterans 
Claims Assistance Act (VCAA) is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board notes that the appellant asked for instruction on what 
evidence she should submit to support her claim in August 2009.  
As stated above, a CUE motion is evaluated solely on the basis of 
the evidence of record at the time of the challenged decision.  
See Porter.  Thus, no additional evidence may be considered by 
the Board and nothing the appellant could submit would alter the 
analysis.

The appellant also requested that she be represented before the 
Board for this appeal in the August 2009 statement.  The RO 
provided an August 2009 response explaining representation during 
VA claims and providing a list of possible representatives 
including the veteran service organizations.  The appellant 
submitted a September 2009 power of attorney in favor of the 
National Veterans Legal Services Project (NVLSP).  The NVLSP 
revoked their representation in April 2010.  The Board contacted 
the appellant in June 2010, providing notice that the NVLSP had 
withdrawn as representative and providing 30 days to nominate a 
new representative.  The appellant did not do so.  

The Board remanded this case in February 2010 to provide the 
appellant with a hearing before the Board.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  A hearing 
was scheduled for April 2010 and notice was sent in February 
2010.  Following the scheduled hearing, the RO discovered that 
the February 2010 letter had been sent to the wrong address.  The 
hearing was rescheduled and a second letter was sent to the 
correct address of record.  The appellant failed to report for 
the second hearing as well.  The appellant has not offered cause 
for her failure to report.  While VA has a statutory duty to 
assist the appellant in developing evidence pertinent to a claim 
including provision of hearings, the appellant also has a duty to 
assist and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board finds that the RO has substantially 
complied with the Board's February 2010 remand instructions.  See 
Stegall.  Further remand is not warranted.  

ORDER

Clear and unmistakable error (CUE) was not committed in a May 
2005 rating decision which denied entitlement to service 
connection for an upper back disability.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


